          Case 4:20-cr-00265-YGR Document 91 Filed 07/03/21 Page 1 of 4



 1   JAMES S. THOMSON
     California SBN 79658
 2   Attorney and Counselor at Law
     732 Addison Street, Suite A
 3   Berkeley, California 94710
     Telephone: (510) 525-9123
 4   Facsimile: (510) 525-9124
     Email: james@ycbtal.net
 5
     Attorney for Defendant
 6   STEVEN CARRILLO
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11
12   UNITED STATES OF AMERICA,         )                Case No. 4:20-cr-00265-YGR
                                       )
13         Plaintiff,                  )
                                       )                SERGEANT STEVEN CARRILLO’S
14   vs.                               )                STATUS CONFERENCE REPORT
                                       )
15                                     )
     STEVEN CARRILLO,                  )                Date: July 12, 2021
16                                     )                Time: 2:30 P.M.
           Defendant.                  )
17                                     )
                                       )                Judge: Hon. Yvonne Gonzalez Rogers
18   _________________________________ )
19   I.       RELEVANT PROCEDURAL HISTORY
20            Sergeant Steven Carrillo and Robert Justus, Jr. are charged with first degree
21   murder and aiding and abetting the same in violation of 18 U.S.C. sections 1114(1), and
22   2(a) (Count 1) and attempted murder and aiding and abetting the same in violation of 18
23   U.S.C. sections 1114(3), 1111, and 2(a) (Count 2). Doc #12 at 1-2. Special findings are
24   alleged as to Count 1. 18 U.S.C. section 3591(a), (a)(2)(A), (a)(2)(B), (a)(2)(C), and
25   (a)(2)(D).
26            On April 19, 2021, a status conference was held in this matter. Doc #83. At the
27   hearing, the Court scheduled a further status conference for July 12, 2021. Id.
28


     Status Report
                                                    1
       Case 4:20-cr-00265-YGR Document 91 Filed 07/03/21 Page 2 of 4



 1   II.      DISCOVERY STATUS
 2            Prior to the last status conference, the government had delivered eleven
 3   productions of discovery, containing approximately 2.57 terabytes of material. The
 4   discovery includes 83,701 pages, 5,248 photos, 284 videos, 344 audio files and 16
 5   extraction folders.
 6            On May 21, 2021, the government delivered the twelfth production of discovery.
 7   This production contains approximately 50.1 gigabytes of material, including various
 8   documents and photos, 723 videos, and 534 audio files.
 9            On June 30, 2021, the government delivered the thirteenth production of
10   discovery. The production contains approximately 6.46 gigabytes of material, including
11   7,942 pages, 10 videos, and 13 audio files.
12            In total, the government has delivered approximately 2.62 terabytes of material,
13   containing 91,697 pages, 5,294 photos, 1,017 videos, 891 audio files and 16 extraction
14   folders.
15            Counsel for Sgt. Carrillo and the government have worked, and will continue to
16   work, towards resolving discovery issues informally.
17   III.     EVIDENCE VIEWING
18            In the near future, counsel will seek the opportunity to view the evidence the
19   government intends to offer at trial.
20   IV.      REVIEW OF DISCOVERY
21            Given the latest productions of discovery, counsel estimates that he has reviewed
22   approximately 35-40 percent of the discovery produced to date. A detailed report
23   regarding the status of the discovery review can be provided to the Court ex parte.
24   V.       DEATH PENALTY AUTHORIZATION
25            The government has informed counsel for Sgt. Carrillo that it has submitted it’s
26   recommendation to the Capital Case Review Committee and the Capital Case Section.
27   The Committee has requested counsel for Sgt. Carrillo to make a presentation. Counsel
28   expects to make that presentation by October 1, 2021.

     Status Report
                                                    2
       Case 4:20-cr-00265-YGR Document 91 Filed 07/03/21 Page 3 of 4



 1   VI.      UNITED STATES V. RUSH ET AL
 2            On March 23, 2021, an indictment was filed against four defendants. United
 3   States v. Rush, et al, United States District Court for the Northern District of California,
 4   Case No. 3:21-cr-00121-JD, Docket Number 1. The defendants are charged with
 5   conspiracy to destroy records in official proceedings, destruction of records in official
 6   proceedings and obstruction of official proceedings. Id. at 5-8.
 7            Sgt. Carrillo is not charged but is mentioned throughout the indictment.
 8            On April 9, 2021, the government filed a notice of related case. Rush Case Docket
 9   Number 7. The notice seeks to relate United States v. Blancas, United States District
10   Court for the Northern District of California, Case No. 3:21-cr-00105-VC. Id. The
11   notice references Sgt. Carrillo, but the government did not seek to relate this case.
12            On April 12, 2021, the Court denied the notice of related case. Rush Case Docket
13   Number 9.
14   VII.     CASE INVESTIGATION
15            The defense team investigators continue to make headway in investigating the
16   case.
17            Since the last status conference statement, the investigators have continued to
18   conduct witness interviews via video, telephone and, on occasion, in-person; identify
19   additional guilt and penalty phase witnesses; communicate with and interview Sgt.
20   Carrillo; update the initial draft social history timeline; review discovery; gather
21   additional records; prepare additional investigation and organizational memoranda;
22   identify additional core mitigation witnesses; identify additional potential mitigation
23   themes; and meet with team members. A detailed report regarding the status of the guilt
24   and penalty investigation can be provided to the Court ex parte.
25   VIII. ATTORNEY WORK
26            Since the last status conference statement, counsel has continued to review
27   discovery, investigator and expert memoranda, communicate with Sgt. Carrillo and
28   mitigation witnesses, conduct legal research and writing, including case and discovery

     Status Report
                                                    3
       Case 4:20-cr-00265-YGR Document 91 Filed 07/03/21 Page 4 of 4



 1   memoranda, prepare case memoranda, conduct miscellaneous tasks, review other case
 2   materials and research, communicate with resource counsel and communicate with team
 3   members, including expert witnesses. A detailed report regarding the status of attorney
 4   work can be provided to the Court ex parte.
 5   IX.      SECOND COUNSEL
 6            Counsel has located second counsel to represent Sgt. Carrillo. Counsel will submit
 7   the necessary request for appointment by July 12, 2021.
 8   X.       FURTHER PROCEEDINGS
 9            Counsel requests that the Court schedule a further status conference in 60 days.
10   Sgt. Carrillo waives time in accordance with this request.
11
12   DATED: July 3, 2021                                Respectfully submitted,
13                                                      /s/ James Thomson
                                                        _________________________
14                                                      JAMES THOMSON
                                                        Attorney for Steven Carrillo
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Status Report
                                                   4
